This is an appeal from an award made by the State Industrial Board for disability compensation covering the period from June 6, 1936, to August 1, 1936. Claimant was injured on March 15, 1936, but claimant did not think he was seriously injured. At the time his wife was very ill. Claimant’s mind was entirely taken up with his wife’s condition and he ignored his own condition and tried to work and worked until about June sixth, when he first reported the alleged occurrence. He was immediately sent to a doctor by the employer. It is claimed that the foregoing does not excuse the giving of notice. The Industrial Board has found from the evidence that the employer *769was not prejudiced by failure to give notice. The appellants contest the award on the ground that claimant continued to work until June twenty-sixth, whereas the award commenced June sixth. The question was not raised in the appellant’s application for review. It is stipulated that the present award should be modified to commence June 26, 1936, instead of June 6, 1936, and as so modified should be affirmed. Award modified to commence June 26, 1936, instead of June 6, 1936, and as so modified unanimously affirmed, without costs. Present—Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.